EXHIBIT 10.4

 

JOINT VENTURE AGREEMENT

 

AMONG

 

PULITZER INC.,

 

PULITZER TECHNOLOGIES, INC.,

 

THE HERALD COMPANY, INC.

 

AND

 

ST. LOUIS POST-DISPATCH LLC

 

DATED AS OF May 1, 2000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

Article I Organization of the Company    2

1.1

     Formation Of The Company    2 Article II Contribution and Assumption    2

2.1

     Contribution of Assets; Assumption of Liabilities    2

2.2

     Closing of Transaction    3

2.3

     Retained Pulitzer Assets and Liabilities    6

2.4

     Retained Herald Assets And Liabilities    6

2.5

     Retained PTI Assets and Liabilities    7

2.6

     Agency Adjustment    7

2.7

     Transfer Taxes and Recording Fees    7

2.8

     Consents    7

2.9

     Closing Certificates    8

2.8

     Consents    8 Article III Representations and Warranties of Herald Parties
   8

3.1

     Organization And Qualification    8

3.2

     Corporate Authorization    9

3.3

     Consents And Approvals    9

3.4

     Non-Contravention    9

3.5

     Binding Effect    9

3.6

     Entire Business; Title To Property    10

3.7

     Finder’s Fees    10

3.8

     Indebtedness For Borrowed Money    10

3.9

     No Other Representations Or Warranties    10 Article IV Representations And
Warranties Of The PI Parties    10

4.1

     Organization and Qualification    10

4.2

     Corporate Authorization    11

4.3

     Consents And Approvals    11



--------------------------------------------------------------------------------

            Page


--------------------------------------------------------------------------------

4.4

     Non-Contravention    11

4.5

     Binding Effect    11

4.6

     Entire Business; Title To Property    12

4.7

     Finder’s Fees    12

4.8

     Indebtedness For Borrowed Money    12

4.9

     Organization Of Company    12

4.10

     Authorization Of Company    12

4.11

     No Other Representations Or Warranties    13 Article V Covenants    13

5.1

     Further Assurances    13

5.2

     Records And Retention And Access    13

5.3

     W-2 Matters    13 Article VI Survival; Indemnification    13

6.1

     Survival    13

6.2

     Indemnification By PI    14

6.3

     Indemnification Procedures    14

6.4

     Characterization Of Indemnification Payments    15 Article VII
Miscellaneous    15

7.1

     Notices    15

7.2

     Amendment; Waiver    16

7.3

     Assignment    16

7.4

     Entire Agreement    17

7.5

     Fulfillment Of Obligations    17

7.6

     Parties In Interest    17

7.7

     Expenses    17

7.8

     Schedules    17

7.9

     Bulk Transfer Laws    17

7.10

     Governing Law; Submission To Jurisdiction; Selection Of Forum    17

7.11

     Counterparts    18

7.12

     Headings    18



--------------------------------------------------------------------------------

            Page


--------------------------------------------------------------------------------

7.13

     Severability    18

7.14

     Injunctive Relief    18 Article VIII Definitions and Terms    18

8.1

     Specific Definitions    18

8.2

     Other Terms    27

8.3

     Other Definitional Provisions    27



--------------------------------------------------------------------------------

JOINT VENTURE AGREEMENT

 

This JOINT VENTURE AGREEMENT (the “Agreement”) dated as of May 1, 2000, among
PULITZER INC., a Delaware corporation (“Pulitzer”), PULITZER TECHNOLOGIES, INC.,
a Delaware corporation (“PTI” and together with Pulitzer, the “Pulitzer
Parties”), THE HERALD COMPANY, INC. a New York corporation (“Herald”), and ST.
LOUIS POST-DISPATCH LLC, a Delaware limited liability company (the “Company”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, on March 1, 1961 The Pulitzer Publishing Company, a Missouri
corporation (“TPPC”), then publisher of the St. Louis Post-Dispatch (the
“Post-Dispatch”) and a predecessor of Pulitzer, and the Globe Democrat
Publishing Company, a Missouri corporation (“GDPC”), then publisher of the
Globe-Democrat (the “Globe-Democrat”) and a predecessor of Herald, entered into
a joint operating agreement relating to the operations of their respective
newspapers (such agreement, as amended, modified and supplemented, the “Agency
Agreement”);

 

WHEREAS, on April 12, 1979, TPPC and GDPC amended the Agency Agreement to
provide that TPPC would supervise, manage and perform all operations of the
Globe-Democrat other than its separate news (including photographic) and
editorial departments;

 

WHEREAS, on December 22, 1983, TPPC and Herald amended the Agency Agreement to
provide for the sale by Herald of certain assets of the Globe-Democrat to an
unrelated third party and the continuation of the rights and obligations of
Herald under the Agency Agreement;

 

WHEREAS, the Agency Agreement then and still provides that no provision therein
shall constitute the parties thereto as partners, joint venturers or an
unincorporated association; and

 

WHEREAS, Pulitzer and Herald have determined that it would promote and be in the
best interests of the Post-Dispatch to restructure its operations and their
relationship by conducting the various activities of the Post-Dispatch through a
limited liability company.

 

NOW, THEREFORE, the Pulitzer Parties, Herald and the Company agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

 

ORGANIZATION OF THE COMPANY

 

1.1 Formation of the Company. Pulitzer has caused each of the following to
occur:

 

(a) Organization of the Company. The Company has been organized as a limited
liability company under the laws of the State of Delaware.

 

(b) Organizational Documents. The Company’s Certificate of Formation was filed
with the Secretary of State of Delaware on April 12, 2000, a copy of which is
set forth as Exhibit 1.1(b) hereto.

 

ARTICLE II

 

CONTRIBUTION AND ASSUMPTION

 

2.1 Contribution of Assets; Assumption of Liabilities. On the terms and subject
to the conditions set forth herein and in the Transaction Agreements, at the
Closing the parties shall take the following actions, which shall be deemed to
take place simultaneously:

 

(a) Herald Contribution; Assumption of Liabilities. Herald shall (i) contribute,
grant, convey, transfer, assign and deliver to the Company, and the Company
shall accept from Herald, all right, title and interest of Herald in and to the
Herald Contributed Assets, free and clear of all Encumbrances (other than
Permitted Encumbrances); and (ii) assign to the Company, and the Company shall
assume and agree to pay, honor, discharge and perform, the Herald Assumed
Liabilities. The parties agree that the Herald Assumed Liabilities are intended
to be, and the parties shall treat them as, “qualified liabilities” under
Regulations Section 1.707-5(a)(6) unless different treatment is required under
applicable law.

 

(b) Pulitzer Contribution; Assumption of Liabilities. Pulitzer shall (i)
contribute, grant, convey, transfer, assign and deliver to the Company, and the
Company shall accept from Pulitzer, all right, title and interest of Pulitzer in
and to the Pulitzer Contributed Assets, free and clear of all Encumbrances
(other than Permitted Encumbrances); and (ii) assign to the Company, and the
Company shall assume and agree to pay, honor, discharge and perform, the
Pulitzer Assumed Liabilities. The parties agree that the Pulitzer Assumed
Liabilities are intended to be, and the parties shall treat them as, “qualified
liabilities” under Regulations Section 1.707-5(a)(6) unless different treatment
is required under applicable law.

 

(c) PTI Contribution; Assumption of Liabilities. PTI shall (i) contribute,
grant, convey, transfer, assign and deliver to the Company, and the Company
shall accept from PTI, all right, title and interest of PTI in and to the

 

2



--------------------------------------------------------------------------------

PTI Contributed Assets, free and clear of all Encumbrances (other than Permitted
Encumbrances); and (ii) assign to the Company, and the Company shall assume and
agree to pay, honor, discharge and perform, the PTI Assumed Liabilities. The
parties agree that the PTI Assumed Liabilities are intended to be, and the
parties shall treat them as, “qualified liabilities” under Regulations Section
1.707-5(a)(6) unless different treatment is required under applicable law.

 

(d) Operating Agreement. The Pulitzer Parties and Herald shall enter into an
Operating Agreement, substantially in the form of Exhibit 2.1(d) hereto, the
terms of which shall govern the management and operations of the Company.

 

(e) Company Debt. The Company will use the proceeds of the Company Debt to fund
the distribution to Herald of $306,000,000, as contemplated under Section
3.11(a) of the Operating Agreement. The parties hereto agree that the Company
Debt is allocable to and shall be allocated to Herald under Regulations Sections
1.752-2 and 1.707-5(b).

 

(f) License Agreement. Pulitzer and the Company shall enter into a License
Agreement, substantially in the form of Exhibit 2.1(f) hereto.

 

(g) Employee Plans. The Company shall (or, as the case may be, shall cause each
Contributed Entity to) assume or become a participating employer in Employee
Plans as provided in Section 2.10.

 

(h) Indemnity Agreement. Pulitzer and Herald shall enter into an Indemnity
Agreement, substantially in the form of Exhibit 2.1(h) hereto.

 

(i) Non-Confidentiality Agreement. The parties hereto shall enter into a
Non-Confidentiality Agreement, substantially in the form of Exhibit 2.1(i)
hereto.

 

2.2 Closing of Transaction. The Closing of the transactions contemplated by this
Agreement shall take place at the New York offices of Fulbright & Jaworski
L.L.P. at 10:00 a.m. (New York time) on May 1, 2000. The date on which the
Closing occurs is called the “Closing Date.” The Closing shall be deemed
effective at 11:59 p.m. (New York time), on April 30, 2000 (the “Effective
Time”). To effect the steps set forth in Section 2.1 hereof, the parties shall
execute and deliver to each other and to third parties, as appropriate, all
documents reasonably necessary to effect the Closing. Without limiting the
generality of the foregoing, at the Closing:

 

(a) Herald Deliveries. Herald shall execute and deliver:

 

(i) to the Company, limited warranty deeds, in form and substance reasonably
acceptable to the Pulitzer Parties, transferring all Herald Owned Real Property
to the Company;

 

3



--------------------------------------------------------------------------------

(ii) to the Company, certificates of title, assignments, and all other
instruments of transfer, in form and substance reasonably acceptable to the
Pulitzer Parties, transferring to the Company all Herald Contributed Assets
other than the Herald Real Property which is being transferred to the Company
pursuant to the conveyance documents described in clause (i) above;

 

(iii) to the Company, such instruments of assumption and other instruments or
documents, in form and substance reasonably acceptable to the Pulitzer Parties,
as may be necessary to effect assignment of the Herald Assumed Liabilities to
the Company;

 

(iv) to the Company or Pulitzer, as appropriate, a duly executed copy of each of
the Transaction Agreements to which Herald is a party, including the Operating
Agreement, the Herald Indemnity and the Non-Confidentiality Agreement;

 

(v) to the Pulitzer Parties and the Company, the opinion of Sabin, Bermant &
Gould LLP, counsel to Herald, substantially in the form of Exhibit 2.2(a)(v)
hereto;

 

(vi) to the Company, evidence reasonably satisfactory to the Pulitzer Parties
that all Encumbrances, if any, other than Permitted Encumbrances on any of the
Herald Contributed Assets have been released; and

 

(vii) to the Pulitzer Parties and/or the Company, as appropriate, such other
instruments or documents, in form and substance reasonably acceptable to the
Pulitzer Parties and the Company, as may be necessary to effect the Closing and
the contribution of the Herald Contributed Assets in accordance with this
Agreement.

 

(b) Pulitzer Deliveries. Pulitzer shall execute and deliver:

 

(i) to the Company, limited warranty deeds, in form and substance reasonably
acceptable to Herald, transferring all Pulitzer Owned Real Property to the
Company;

 

(ii) to the Company, assignments or, where necessary, subleases, in form and
substance reasonably acceptable to Herald, assigning or subleasing to the
Company all Pulitzer Real Property Leases;

 

(iii) to the Company, certificates of title, assignments, and all other
instruments of transfer, in form and substance reasonably acceptable to Herald,
transferring to the Company all Pulitzer Contributed Assets other than the
Pulitzer Real Property which is being transferred to the Company pursuant to the
conveyance documents described in clauses (i) - (ii) above;

 

4



--------------------------------------------------------------------------------

(iv) to the Company, such instruments of assumption and other instruments or
documents, in form and substance reasonably acceptable to Herald, as may be
necessary to effect assignment of the Pulitzer Assumed Liabilities to the
Company;

 

(v) to the Company or Herald, as appropriate, a duly executed copy of each of
the Transaction Agreements to which Pulitzer is a party, including the Operating
Agreement, the Pulitzer Guaranty, the License Agreement and the
Non-Confidentiality Agreement;

 

(vi) to the Company and Herald, a copy of the opinion of Fulbright & Jaworski
L.L.P., counsel to the Pulitzer Parties, substantially in the form of Exhibit
2.2(b)(vi) hereto;

 

(vii) to the Company, evidence reasonably satisfactory to Herald that all
Encumbrances, if any, other than Permitted Encumbrances on any of the Pulitzer
Contributed Assets have been released; and

 

(viii) to Herald and/or the Company, as appropriate, such other instruments or
documents, in form and substance reasonably acceptable to Herald, as may be
necessary to effect the Closing and the contribution of the Pulitzer Contributed
Assets in accordance with this Agreement.

 

(c) PTI Deliveries. PTI shall execute and deliver:

 

(i) to the Company, certificates of title, assignments, and all other
instruments of transfer, in form and substance reasonably acceptable to Herald,
transferring to the Company all PTI Contributed Assets;

 

(ii) to the Company, such instruments of assumption and other instruments or
documents, in form and substance reasonably acceptable to Herald, as may be
necessary to effect assignment of the PTI Assumed Liabilities to the Company;

 

(iii) to the Company and Herald, a copy of the opinion of Fulbright & Jaworski
L.L.P., counsel to the Pulitzer Parties, substantially in the form of Exhibit
2.2(b)(vi) hereto;

 

(iv) to the Company, assignments or, where necessary, subleases, in form and
substance reasonably acceptable to Herald, assigning or subleasing to the
Company all PTI Real Property Leases;

 

5



--------------------------------------------------------------------------------

(v) to the Company evidence reasonably satisfactory to Herald that all
Encumbrances, if any, other than Permitted Encumbrances on any of the PTI
Contributed Assets have been released;

 

(vi) to the Company or Herald, as appropriate, a duly executed copy of each of
the Transaction Agreements to which PTI is a party, including the Operating
Agreement and the Non-Confidentiality Agreement; and

 

(vii) to Herald and/or the Company, as appropriate such other instruments or
documents, in form and substance reasonably acceptable to Herald and the
Company, as may be necessary to effect the Closing and the contribution of the
PTI Contributed Assets in accordance with this Agreement.

 

(d) Deliveries by the Company. The Company shall execute and deliver:

 

(i) to Herald and the Pulitzer Parties, such instruments of assumption and other
instruments or documents, in form and substance reasonably acceptable to Herald
and the Pulitzer Parties, as may be necessary to effect the Company’s assumption
of the Assumed Liabilities;

 

(ii) to the Pulitzer Parties or Herald, as appropriate, a duly executed copy of
each of the Transaction Agreements to which the Company is a party, including
the Operating Agreement, the Note Agreement, the License Agreement and the
Non-Confidentiality Agreement; and

 

(iii) to the Pulitzer Parties and Herald, as appropriate, such other instruments
or documents, in form and substance reasonably acceptable to Herald and the
Pulitzer Parties, as may be necessary to effect the Closing.

 

2.3 Retained Pulitzer Assets and Liabilities. Notwithstanding anything herein to
the contrary, (i) from and after the Closing, each of Pulitzer and its
Affiliates shall retain all of its direct or indirect right, title and interest
in and to, and there shall be excluded from the Pulitzer Contributed Assets, the
Pulitzer Retained Assets, and (ii) the Pulitzer Retained Liabilities shall not
be assumed by the Company hereunder.

 

2.4 Retained Herald Assets and Liabilities. Notwithstanding anything herein to
the contrary, (i) from and after the Closing each of Herald and its Affiliates
shall retain all of its direct or indirect right, title and interest in and to,
and there shall be excluded from the Herald Contributed Assets, the Herald
Retained Assets, and (ii) the Herald Retained Liabilities shall not be assumed
by the Company hereunder.

 

6



--------------------------------------------------------------------------------

2.5 Retained PTI Assets and Liabilities. Notwithstanding anything herein to the
contrary, (i) from and after the Closing, each of PTI and its Affiliates shall
retain all of its direct or indirect right, title and interest in and to, and
there shall be excluded from the PTI Contributed Assets, the PTI Retained
Assets, and (ii) the PTI Retained Liabilities shall not be assumed by the
Company hereunder.

 

2.6 Agency Adjustment.

 

(a) All items of income, gain, loss, deduction and credit arising from the
operation and ownership of the Business for any tax period or portion thereof
beginning December 27, 1999 and ending at the Effective Time shall be accounted
for under and in accordance with the Agency Agreement and prior practice
thereunder, treating April 30, 2000 as the end of a period for which income and
loss is calculated under the Agency Agreement. Within sixty (60) Business Days
following the Closing Date, Pulitzer shall pay to Herald its share of “Excess of
Income over Expenses” (as defined in the Agency Agreement and prior practice
thereunder), if any, for such period to the extent the amount due to Herald with
respect to such period has not previously been paid, or Herald shall pay to
Pulitzer its share of “Excess of Expenses over Income” (as defined in the Agency
Agreement and prior practice thereunder), if any, for such period to the extent
the amount due to Pulitzer with respect to such period has not previously been
paid.

 

(b) Any payments made to or from the Company pursuant to Section 2.6(a) shall
not result in any change in the value of any party’s Contributed Assets (as set
forth in the Operating Agreement) or any party’s Capital Account or Percentage
Interest (as both terms are defined in the Operating Agreement).

 

2.7 Transfer Taxes and Recording Fees. Each party shall be responsible for any
and all taxes or fees imposed or incurred by reason of the filing or recording
of any instruments necessary to effect the transfer of its Contributed Assets
and Assumed Liabilities hereunder, including, without limitation, use, value-
added, excise, real estate transfer, lease assignment, stamp, documentary and
similar taxes and fees (the “Transfer Costs”). To the extent under applicable
law the Company is responsible for filing tax returns in respect of Transfer
Costs, the Company shall prepare all such tax returns. The parties shall provide
such certificates and other information and otherwise cooperate to the extent
reasonably required to minimize Transfer Costs.

 

2.8 Consents. None of the Pulitzer Parties or Herald shall have any obligation
to obtain any Consent prior to the Closing. If a party has not obtained a
Consent, the Closing shall not constitute a transfer, or any attempted transfer,
of any Contract or asset, the transfer of which requires such Consent. Rather,
following the Closing, such party shall use commercially reasonable efforts and
the Company shall cooperate in such efforts, to obtain promptly such Consent or
to enter into reasonable and lawful arrangements (including subleasing or
subcontracting if permitted) reasonably acceptable to the other party to provide
to the Company the full economic and operational benefits

 

7



--------------------------------------------------------------------------------

and liabilities and for substantially similar time periods, as the Company would
have had if such Consent had been obtained as of Closing. Once such Consent for
the transfer of a Contributed Asset not transferred at the Closing is obtained,
the party receiving such Consent shall promptly transfer, or cause to be
transferred, such Contributed Asset to the Company for no additional
consideration and without changing any party’s Capital Account or Percentage
Interest (as both terms are defined in the Operating Agreement).

 

2.9 Closing Certificates. The obligation of each of the parties hereto to
consummate the transactions contemplated by this Agreement shall be subject to
(i) the receipt of a certificate from each other party, executed by the
President, Vice President or managing member of such other party, attesting to
the fulfillment of each of the following conditions by such other party: (A)
that all representations and warranties of such other party to this Agreement
are true and correct in all material respects on and as of the Closing Date,
with the same force and effect as though such representations and warranties
were made on and as of the Closing Date and (B) that such other party has
fulfilled all of its obligations under this Agreement to be performed on or
prior to the Closing, and (ii) the Company’s having borrowed at least $306
million on terms and conditions substantially similar to those set forth on
Exhibit 2.9.

 

2.10 Employee Matters. Each Employee will become an employee of the Company or,
where applicable, will continue to be employed by the same Contributed Entity.
The Company shall (or, as the case may be, shall cause each Contributed Entity
to) assume or become a participating employer under each Employee Plan with
respect to each Employee who, immediately after the Closing, is an Employee of
the Company or of a Contributed Entity and with respect to each former Employee
who is currently receiving or who is entitled in the future to receive payments
or benefits, as well as with respect to the covered dependents and beneficiaries
of any such Employee or former Employee. Notwithstanding the foregoing,
employees of the Company or any of the Contributed Entities may be prohibited
from participating in the Pulitzer Inc. Employee Stock Purchase Plan if and to
the extent that such participation would cause the plan to fail to satisfy the
requirements of Section 423 of the Code.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF HERALD

 

Herald represents and warrants to the Pulitzer Parties, the Company and the
Lenders as follows:

 

3.1 Organization and Qualification.

 

(a) Herald is a corporation duly organized, validly existing and in good
standing under the laws of its state of organization as set forth on Schedule
3.1(a). Herald has all requisite corporate power and authority to own and
operate the Herald Contributed Assets.

 

8



--------------------------------------------------------------------------------

(b) Herald is duly qualified to do business and is in good standing as a foreign
corporation in the jurisdictions listed on Schedule 3.1(b), which are the only
jurisdictions where the ownership or operation of the Herald Contributed Assets
requires such qualification, except where the failure to be so qualified would
not have a Material Adverse Effect.

 

3.2 Corporate Authorization. Herald has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and under any
agreement or contract contemplated hereby, including the Transaction Agreements
to which Herald is or becomes a party. The execution, delivery and performance
by Herald of this Agreement and any agreement or contract contemplated hereby,
including the Transaction Agreements to which Herald is or becomes a party, have
been duly and validly authorized by all necessary corporate action, and no
additional corporate authorization is required in connection with the execution,
delivery and performance by Herald of this Agreement and any agreement or
contract contemplated hereby, including the Transaction Agreements to which
Herald is or becomes a party.

 

3.3 Consents and Approvals. Except as specifically set forth in Schedule 3.3, no
Consent is required to be obtained by Herald from, and no notice or filing is
required to be given by Herald to, or made by Herald with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by Herald of this Agreement, each of the Transaction Agreements to
which Herald is or becomes a party, any other agreement or contract contemplated
hereby and the contribution to the Company of the Herald Contributed Assets,
except where the failure to obtain any such Consent or Consents, give any such
notice or notices or make any such filing or filings would not have a Material
Adverse Effect.

 

3.4 Non-Contravention. Except as set forth on Schedule 3.4, the execution,
delivery and performance by Herald of this Agreement and each of the Transaction
Agreements to which Herald is or becomes a party, and the consummation of the
transactions contemplated hereby and thereby, does not and will not (i) violate
any provision of the certificate of incorporation or bylaws of Herald, (ii)
subject to obtaining the Consents referred to in Section 3.3, conflict with, or
result in the breach of, or constitute a default under, or result in the
termination, cancellation or acceleration (whether after the filing of notice or
the lapse of time or both) of any right or obligation of Herald under, or to a
loss of any benefit to which Herald is entitled under, any Contract or result in
the creation of any Encumbrance (other than a Permitted Encumbrance) upon the
Herald Contributed Assets, or (iii) assuming compliance with the matters set
forth in Section 3.3, violate, or result in a breach of or constitute a default
under any Law, rule, regulation, judgment, injunction, order, decree or other
restriction of any court or Governmental Authority to which Herald is subject,
including any Governmental Authorization, except in each case, such matter or
matters that would not have a Material Adverse Effect.

 

3.5 Binding Effect. This Agreement constitutes, and each of the Transaction
Agreements to which Herald is or becomes a party when executed and delivered by
the

 

9



--------------------------------------------------------------------------------

parties thereto will constitute, a valid and legally binding obligation of
Herald, enforceable with respect to Herald in accordance with its terms, except
as the enforceability thereof may be limited or otherwise effected by
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability Relating to, or affecting, creditors rights and to general equity
principles.

 

3.6 Entire Business; Title to Property.

 

(a) Except as set forth in Schedule 3.6(a), the Herald Contributed Assets and
the rights specifically provided or made available to the Company under the
Transaction Agreements to which Herald is or becomes a party, include all of
Herald’s right, title and interest in the buildings, machinery, equipment and
other assets (whether tangible or intangible) utilized in connection with the
operations of the Business immediately before Closing (subject to changes
expressly permitted by the terms hereof to be made after the date hereof).

 

(b) Herald has good (and, in the case of its Owned Real Property, marketable)
title to, or a valid and binding leasehold interest in, the Herald Contributed
Assets, free and clear of all Encumbrances, except (i) as set forth in Schedule
3.6(b), and (ii) any Permitted Encumbrances.

 

3.7 Finder’s Fees. There is no investment banker, financial advisor, broker or
finder which has been retained by or is authorized to act on behalf of Herald
which might be entitled to any fee, commission or other compensation from the
Pulitzer Parties or the Company in connection with the transactions contemplated
by this Agreement.

 

3.8 Indebtedness for Borrowed Money. There is no indebtedness for borrowed money
included in the Herald Assumed Liabilities.

 

3.9 No Other Representations or Warranties. Except for the representations and
warranties contained in this Article III, neither Herald nor any other Person
makes any other express or implied representation or warranty, including
warranties of merchantability or fitness for a particular purpose, on behalf of
Herald.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PULITZER PARTIES

 

The Pulitzer Parties, jointly and severally, represent and warrant to Herald,
the Company and the Lenders as follows:

 

4.1 Organization and Qualification. Pulitzer and PTI each is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own and operate
its Contributed Assets. Pulitzer and PTI each is duly qualified to do business
and is in good standing as a foreign corporation in the jurisdictions
respectively listed on Schedule 4.1,

 

10



--------------------------------------------------------------------------------

which are the only jurisdictions where the ownership or operation of its
Contributed Assets or the conduct of the Business requires such qualification,
except where the failure to be so qualified would not have a Material Adverse
Effect.

 

4.2 Corporate Authorization. Pulitzer and PTI each has full corporate power and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder and under any agreement or contract contemplated hereby, including the
Transaction Agreements to which Pulitzer or PTI is or becomes a party. The
execution, delivery and performance by Pulitzer and PTI of this Agreement and
the agreements and contracts contemplated hereby, including the Transaction
Agreements to which Pulitzer or PTI is or becomes a party, have been duly and
validly authorized by all necessary corporate action, and no additional
corporate authorization is required in connection with the execution, delivery
and performance by Pulitzer and PTI of this Agreement and the agreements and
contracts contemplated hereby, including the Transaction Agreements to which
Pulitzer or PTI is or becomes a party.

 

4.3 Consents and Approvals. Except as specifically set forth in Schedule 4.3, no
Consent is required to be obtained by Pulitzer or PTI from, and no notice or
filing is required to be given by Pulitzer or PTI to or made by Pulitzer or PTI
with, any Governmental Authority or other Person in connection with the
execution, delivery and performance by Pulitzer or PTI of this Agreement, each
of the Transaction Agreements to which Pulitzer or PTI is or becomes a party,
any other agreement or contract contemplated hereby and the contribution to the
Company of its Contributed Assets, except where the failure to obtain any such
Consent or Consents, give any such notice or notices or make any such filing or
filings would not have a Material Adverse Effect.

 

4.4 Non-Contravention. Except as set forth on Schedule 4.4, the execution,
delivery and performance by Pulitzer or PTI of this Agreement and each of the
Transaction Agreements to which Pulitzer or PTI is or becomes a party, and the
consummation of the transactions contemplated hereby and thereby, does not and
will not (i) violate any provision of the certificate of incorporation or bylaws
of Pulitzer or PTI, (ii) subject to obtaining the Consents referred to in
Section 4.3, conflict with, or result in the breach of, or constitute a default
under, or result in the termination, cancellation or acceleration (whether after
the filing of notice or the lapse of time or both) of any right or obligation of
Pulitzer or PTI under, or to a loss of any benefit to which Pulitzer or PTI is
entitled under, any Contract or result in the creation of any Encumbrance (other
than a Permitted Encumbrance) upon any of its Contributed Assets, or (iii)
assuming compliance with the matters set forth in Section 4.3, violate, or
result in a breach of or constitute a default under any Law, rule, regulation,
judgment, injunction, order, decree or other restriction of any court or
Governmental Authority to which Pulitzer or PTI is subject, including any
Governmental Authorization, except in each case, such matter or matters that
would not have a Material Adverse Effect.

 

4.5 Binding Effect. This Agreement constitutes, and each of the Transaction
Agreements to which Pulitzer or PTI is or becomes a party when executed and
delivered by the parties thereto will constitute, a valid and legally binding
obligation of each of

 

11



--------------------------------------------------------------------------------

Pulitzer and PTI (to the extent it is or becomes a party to such Transaction
Agreement), enforceable with respect to Pulitzer and PTI in accordance with
their respective terms, except as the enforceability thereof may be limited or
otherwise effected by bankruptcy, insolvency, reorganization, moratorium and
similar laws of general applicability Relating to, or affecting, creditors
rights and to general equity principles.

 

4.6 Entire Business; Title to Property.

 

(a) Except as set forth in Schedule 4.6(a), the Pulitzer Contributed Assets and
the PTI Contributed Assets, and the rights specifically provided or made
available to the Company under the Transaction Agreements, include all of
Pulitzer’s and PTI’s respective right, title and interest in and to all the
buildings, machinery, equipment and other assets (whether tangible or
intangible) utilized in connection with the operations of the Post-Dispatch and
the Contributed Entities immediately before Closing (subject to changes
expressly permitted by the terms hereof to be made after the date hereof);
provided, however, that no representation is made as to the assignability of
Government Authorizations.

 

(b) Pulitzer and PTI each have good (and, in the case of its Owned Real
Property, marketable) title to, or a valid and binding leasehold interest in,
the Pulitzer Contributed Assets and PTI Contributed Assets, as the case may be,
free and clear of all Encumbrances, except (i) as set forth in Schedule 4.6(b)
and (ii) any Permitted Encumbrances.

 

4.7 Finder’s Fees. Except for Goldman, Sachs & Co. and Huntleigh Securities
Corporation, whose fees, commissions or other compensation will be paid by
Pulitzer, there is no investment banker, financial advisor, broker or finder
which has been retained by or is authorized to act on behalf of Pulitzer or PTI
which might be entitled to any fee or commission from Herald or the Company in
connection with the transactions contemplated by this Agreement.

 

4.8 Indebtedness for Borrowed Money. Except as set forth in Schedule 4.8, there
is no indebtedness for borrowed money included in the Pulitzer Assumed
Liabilities or the PTI Assumed Liabilities.

 

4.9 Organization of Company. The Company is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

4.10 Authorization of Company. The Company has full power and authority to
execute and deliver this Agreement, and to perform its obligations hereunder and
under any agreement or contract contemplated hereby, including the Transaction
Agreements to which it is or becomes a party. The execution, delivery and
performance by the Company of this Agreement and the agreements and contracts
contemplated hereby, including the Transaction Agreements to which it is or
becomes a party, have been duly and validly authorized, and no additional
authorization or consent is required in connection with the execution, delivery
and performance by the Company of this

 

12



--------------------------------------------------------------------------------

Agreement and the agreements and contracts contemplated hereby, including the
Transaction Agreements to which it is or becomes a party.

 

4.11 No Other Representations or Warranties. Except for the representations and
warranties contained in this Article IV, none of Pulitzer, PTI and any other
Person makes any other express or implied representation or warranty including
warranties of merchantability or fitness for a particular purpose, on behalf of
Pulitzer or PTI.

 

ARTICLE V

 

COVENANTS

 

5.1 Further Assurances. At any time after the Closing Date, Herald, the Pulitzer
Parties and the Company shall promptly execute, acknowledge and deliver any
other assurances or documents reasonably requested by the Company, the Pulitzer
Parties or Herald, as the case may be, and necessary for them or it to satisfy
their respective obligations hereunder or obtain the benefits contemplated
hereby.

 

5.2 Records and Retention and Access. The Company shall keep and preserve in an
organized and retrievable manner the Books and Records it receives from any
party for at least seven years from the Closing Date.

 

5.3 W-2 Matters. Herald, Pulitzer and PTI agree that the Company will acquire
hereunder substantially all of the property used in the Business and that in
connection therewith the Company will employ individuals who immediately before
the Closing Date were employed in such trade or business under the Agency
Agreement or by Herald, Pulitzer or their respective Affiliates. Accordingly,
pursuant to the Alternate Procedure permitted by Rev. Proc. 96-60, 1996-2 C.B.
399, provided that all necessary payroll records for the calendar year that
includes the Closing Date are made available to the Company, the Company will
furnish a Form W-2 to each Employee employed by the Company who had been
employed by the Business or any of the Contributed Entities, disclosing all
wages and other compensation paid for such calendar year, and taxes withheld
therefrom.

 

ARTICLE VI

 

SURVIVAL; INDEMNIFICATION

 

6.1 Survival. All of the representations and warranties of Herald, Pulitzer, PTI
and the Company contained in this Agreement and all claims and causes of action
with respect thereto shall terminate on the second anniversary of the date
hereof(the “Survival Period”). Any claim for indemnification for breach of a
representation and warranty must be made during the applicable Survival Period.
In the event notice (within the meaning of Section 6.3) of any claim for
indemnification for a breach of a representation or warranty is given within the
applicable Survival Period, an

 

13



--------------------------------------------------------------------------------

Indemnifying Party’s obligations with respect to such indemnification claim
shall survive until such time as such claim is finally resolved.

 

6.2 Indemnification.

 

(a) Indemnification by Pulitzer Parties. The Pulitzer Parties shall indemnify,
defend and hold harmless Herald, its Affiliates and, if applicable, their
respective directors, officers, shareholders, partners, members, attorneys,
accountants, agents and Employees and their heirs, successors and assigns (the
“Herald Indemnified Parties”) and the Company from, against and in respect of
any damages, claims, losses, charges, actions, suits, proceedings, deficiencies,
taxes, interest, penalties, and reasonable costs and expenses (including
reasonable attorneys’ fees, and expenses of investigation and ongoing
monitoring) (collectively, the “Losses”) imposed on, sustained, incurred or
suffered by or asserted against any of the Herald Indemnified Parties or the
Company, directly or indirectly, Relating to or arising out of any breach of any
representation, warranty or covenant made by the Pulitzer Parties in this
Agreement.

 

(b) Indemnification by Herald. Herald and its Affiliates shall, jointly and
severally, indemnify, defend and hold harmless the Pulitzer Parties and their
respective Affiliates and, if applicable, their respective directors, officers,
shareholders, partners, members, lenders, attorneys, accountants, agents and
Employees and their heirs, successors and assigns (the “Pulitzer Indemnified
Parties”) and the Company from, against and in respect and to the extent of any
Losses imposed on, sustained, incurred or suffered by or asserted against each
of the Pulitzer Indemnified Parties or the Company, directly or indirectly,
Relating to or arising out of any breach of any representation, warranty or
covenant made by Herald in this Agreement.

 

(c) Indemnification by the Company. The Company shall indemnify, defend and hold
harmless the Pulitzer Indemnified Parties and the Herald Indemnified Parties, as
the case may be, from and against and in respect and to the extent of any Losses
imposed on, sustained, incurred or suffered by or asserted against either the
Pulitzer Indemnified Parties or the Herald Indemnified Parties, directly or
indirectly, Relating to or arising out of any breach of any representation,
warranty or covenant of the Company in this Agreement.

 

6.3 Indemnification Procedures.

 

(a) Any Indemnified Person making a claim for indemnification pursuant to
Section 6.2 above (an “Indemnified Party”) must give the party from whom
indemnification is sought (an “Indemnifying Party”) notice of such claim (in a
manner consistent with Section 7.1 hereof) describing such claim with reasonable
particularity and the nature and amount of the Loss to the extent that the
nature and amount of such Loss is known at such time (an “Indemnification Claim
Notice”) promptly after the Indemnified Party discovers the liability,
obligations or facts giving rise to such claim for indemnification; provided
that

 

14



--------------------------------------------------------------------------------

the failure to notify or delay in notifying an Indemnifying Party will not
relieve the Indemnifying Party of its obligations pursuant to Section 6.2 except
to the extent that (and only to the extent that) such failure shall have (i)
caused or materially increased the Indemnifying Party’s liability, (ii) resulted
in the forfeiture by the Indemnifying Party of substantial rights and defenses
or (iii) otherwise materially prejudiced the Indemnifying Party.

 

(b) The Indemnifying Party shall have 60 days from the date the Indemnification
Claim Notice is deemed given pursuant to Section 7.1 hereof (the “Notice
Period”) to notify the Indemnified Party (i) whether or not the Indemnifying
Party disputes the liability of the Indemnifying Party to the Indemnified Party
with respect to such claim or demand and (ii) whether or not it desires to
defend the Indemnified Party against such claim or demand. If the Indemnifying
Party elects to defend any such claim or demand, the Indemnifying Party shall
have the sole power to direct and control such defense. If any Indemnified Party
desires to participate in any such defense, it may do so at its sole cost and
expense.

 

6.4 Characterization of Indemnification Payments. (i) To the extent the Company
is an Indemnified Party, any payments to the Company pursuant to this Article VI
shall not result in an adjustment to any party’s Capital Account or Percentage
Interest in the Company (each as defined in the Operating Agreement), and (ii)
all amounts paid to the Pulitzer Parties or Herald, as the case may be, under
this Article VI shall not be treated as adjustments to the amount contributed to
the Company by the Pulitzer Parties or Herald, pursuant to Section 2.1 hereof.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be delivered by personal delivery, by
nationally recognized overnight carrier service, by facsimile, by first class
mail or by certified or registered mail, return receipt requested, addressed to
the party for whom it is intended at its address below, or such other address as
may be designated in writing hereafter by such Person. Notices shall be deemed
given one day after when sent, if sent by overnight courier; when delivered and
receipted for, if hand delivered; when received, if sent by facsimile or other
electronic means or by first class mail; or when receipted for (or upon the date
of attempted delivery when delivery is refused or unclaimed), if sent by
certified or registered mail, return receipt requested.

 

To Pulitzer or PTI:

   PULITZER INC.      900 North Tucker Blvd.      St. Louis, MO 63101      Attn:
Ronald H. Ridgway      Facsimile: (314) 340-3133

 

15



--------------------------------------------------------------------------------

With a copy to:

   Richard A. Palmer, Esq.      Fulbright & Jaworski L.L.P.      666 Fifth
Avenue      New York, New York 10103      Facsimile: 212-318-3400

To Herald:

   THE HERALD COMPANY, INC.      c/o Newark Morning Ledger Co.      Star-Ledger
Plaza      Newark, New Jersey 07102      Attn: Donald E. Newhouse     
Facsimile: 973-621-2604

With a copy to:

   Craig D. Holleman, Esq.      Sabin, Bermant & Gould LLP      4 Times Square -
23rd Floor      New York, New York 10036      Facsimile: 212-381-7226

To the Company:

   ST. LOUIS POST-DISPATCH LLC      900 North Tucker Blvd.      St. Louis, MO
63101      Attn: Ronald H. Ridgway      Facsimile: (314) 340-3133

With a copy to:

   Richard A. Palmer, Esq.      Fulbright & Jaworski L.L.P.      666 Fifth
Avenue      New York, New York 10103      Facsimile: 212-318-3400

 

7.2 Amendment; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by each of the parties hereto, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.

 

7.3 Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto (which consent shall not be unreasonably withheld), except that
(i) Pulitzer may collaterally assign its rights and obligations under this
Agreement to a lender as security for the Company Debt and (ii) following
Closing, Pulitzer, PTI and Herald may assign their respective rights, but not
their obligations, to any Person to whom Pulitzer, PTI or

 

16



--------------------------------------------------------------------------------

Herald may transfer their Interests (as defined in the Operating Agreement) if
permitted under the Operating Agreement.

 

7.4 Entire Agreement. This Agreement (including the Preliminary Statements, all
Schedules and Exhibits hereto and the Transaction Agreements) contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
with respect to such matters; provided, however, that, notwithstanding anything
to the contrary in this Agreement or any of the Transaction Agreements, the
Agency Agreement shall apply and shall have full force and effect with respect
to all costs or expenses Relating to or arising from the operations of the
Business for any period or portion thereof through and including the Effective
Time, including all liabilities with respect to all actions, suits, proceedings,
disputes, claims or investigations Relating to or arising from the operations of
the Business on or before the Effective Time.

 

7.5 Fulfillment of Obligations. Any obligation of any party to any other party
under this Agreement or any of the Transaction Agreements, which obligation is
performed, satisfied or fulfilled by an Affiliate of such party, shall be deemed
to have been performed, satisfied or fulfilled by such party.

 

7.6 Parties in Interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Except with respect to the Lenders in the case of Articles III and IV,
nothing in this Agreement, express or implied, is intended to confer upon any
Person other than Pulitzer, PTI, Herald, the Company and their respective
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement.

 

7.7 Expenses. Except as otherwise expressly provided in this Agreement whether
or not the transactions contemplated by this Agreement are consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party incurring such
expenses.

 

7.8 Schedules. The disclosure of any matter in any Disclosure Schedule shall not
be deemed to constitute an admission by the Pulitzer Parties or Herald or to
otherwise imply that any such matter is material for the purposes of this
Agreement.

 

7.9 Bulk Transfer Laws. The parties acknowledge that none of them has taken, and
none of them intends to take, any action required to comply with applicable bulk
transfer laws or similar laws, if any.

 

7.10 Governing Law; Submission to Jurisdiction; Selection of Forum. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware. Each party hereto agrees that it shall bring any action
or proceeding in respect of any claim arising out of or Related to this
Agreement or the transactions contained in or contemplated by this Agreement,
whether in tort or contract or at law or in equity, exclusively in the United
States District Court or the state court sitting in New Castle County, Delaware
(the “Chosen Court”) and (i) irrevocably submits to the

 

17



--------------------------------------------------------------------------------

exclusive jurisdiction of the Chosen Court, (ii) waives any objection to laying
venue in any such action or proceeding in the Chosen Court, (iii) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any party hereto, and (iv) agrees that service of process upon
such party in any such action or proceeding shall be effective if notice is
given in accordance with Section 7.1 of this Agreement.

 

7.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.

 

7.12 Headings. The heading references herein and the table of contents hereto
are for convenience purposes only, do not constitute a part of this Agreement
and shall not be deemed to limit or affect any of the provisions hereof.

 

7.13 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction. If Herald, the Pulitzer Parties and the Company are unable
to agree on the substitution of a provision pursuant to clause (i) above, the
dispute shall be submitted to binding arbitration in accordance with the rules
of the American Arbitration Association.

 

7.14 Injunctive Relief. The parties hereto acknowledge and agree that in the
event of breach or non-compliance with any of the provisions of this Agreement
monetary damages shall not constitute a sufficient remedy. Consequently, in the
event of such a breach, Pulitzer, PTI, the Company or Herald, as the aggrieved
party shall be entitled to injunctive or other equitable relief, including
specific performance, in order to enforce or prevent any violation of such
provisions, in addition to any other rights or remedies to which it may be
entitled at law or otherwise.

 

ARTICLE VIII

 

DEFINITIONS AND TERMS

 

8.1 Specific Definitions. As used in this Agreement, the following terms shall
have the meanings set forth or as referenced below:

 

8.1.1 “Affiliate” of a Person shall mean any Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such
Person as

 

18



--------------------------------------------------------------------------------

of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For the purpose of this definition,
“control” means (i) the direct or indirect ownership or control of more than 50%
of the voting stock or other voting interest in any Person, or (ii) the ability
to direct or cause the direction of the management or affairs of a Person,
whether through the direct or indirect ownership of voting interests, by
contract or otherwise.

 

8.1.2 “Agency Agreement” shall have the meaning set forth in the preamble to
this Agreement.

 

8.1.3 “Agreement” shall mean this Agreement (including the Preliminary
Statements set forth above and all Schedules and Exhibits), as the same may be
amended or supplemented from time to time in accordance with the terms hereof.

 

8.1.4 “Assumed Liabilities” shall mean all debts, liabilities, commitments, or
obligations whatsoever, other than Retained Liabilities, Related to the Business
or Related to any of Herald’s, PTI’s or Pulitzer’s Contributed Assets, whether
arising before or after the Closing and whether known or unknown, fixed or
contingent, including the following:

 

(i) all debts, liabilities, obligations or commitments Related to or arising
under the Contracts to the extent such Contracts are assigned to the Company,
including the Real Estate Leases, and the Employee Plans with respect to
Employees, former Employees or their covered dependents and beneficiaries;

 

(ii) all debts, liabilities, obligations or commitments Related to the Real
Property;

 

(iii) the current liabilities of the Business, including trade accounts payable,
current lease obligations, salaries, wages and commissions, and workers
compensation obligations;

 

(iv) all liabilities under environmental Laws Related to the ownership,
operation or conduct of the Business or the Real Property; and

 

(v) subject to Section 7.4, all liabilities with respect to all actions, suits,
proceedings, disputes, claims or investigations Related to the Business or that
otherwise are Related to the Contributed Assets, at law, in equity or otherwise.

 

8.1.5 “Books And Records” shall mean originals or true and correct copies of all
lists, files, data and databases and documents Relating to customers, suppliers
and products of the Business, the Contributed Assets, or the Assumed
Liabilities, all personnel records or files regarding any Employee of the
Business or the Contributed Entities, and all general ledgers and underlying
books of original entry and other financial records of the Business, except to
the extent included in the Retained Assets.

 

19



--------------------------------------------------------------------------------

8.1.6 “Business” shall mean the assets, operations and activities of the
Post-Dispatch and the Contributed Entities.

 

8.1.7 “Business Day” shall mean a day, other than a Saturday or Sunday, on which
banks generally are open in New York, New York, St. Louis, Missouri and
Wilmington, Delaware for a full range of business.

 

8.1.8 “Chosen Court” shall have the meaning set forth in Section 7.10.

 

8.1.9 “Closing” shall mean the closing of the transactions contemplated by this
Agreement.

 

8.1.10 “Closing Date” shall have the meaning set forth in Section 2.2.

 

8.1.11 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

8.1.12 “Company” shall have the meaning set forth in the preamble to this
Agreement.

 

8.1.13 “Company Debt” shall mean the loan in the aggregate principal amount of
$306 million to the Company pursuant to the Note Agreement.

 

8.1.14 “Consent” shall mean any consent, approval, authorization, waiver,
permit, grant, franchise, concession, agreement, license, exemption or order of,
registration, certificate, declaration or filing with, or report or notice to
any Person, including any Governmental Authority Relating to the transactions
contemplated by this Agreement.

 

8.1.15 “Contracts” shall mean all agreements, contracts, leases, purchase
orders, trade billback, refund and other arrangements, incentive agreements,
commitments, collective bargaining agreements, and licenses that are Related to
the Business or the Contributed Assets or to which such Contributed Assets are
subject, except to the extent included in any party’s Retained Assets.

 

8.1.16 “Contributed Assets” shall mean all of the assets of a party which Relate
to the Business, whether tangible or intangible, real or personal, as they exist
on the date hereof, with such changes, deletions or additions thereto as may
occur from the date hereof to the Closing Date in the ordinary course of
business or are otherwise permitted by this Agreement (except, in each case, for
the Retained Assets), including the following:

 

(i) the Real Property;

 

(ii) the Fixtures and Equipment;

 

(iii) the current assets, including cash and deposits, trade accounts
receivable, newsprint inventory and prepaid expenses;

 

20



--------------------------------------------------------------------------------

(iv) Intellectual Property;

 

(v) the Books and Records;

 

(vi) the Contracts;

 

(vii) the stock or other ownership interests of the Contributed Entities;

 

(viii) all Governmental Authorizations which are transferable without obtaining
any Consent;

 

(ix) subject to Section 7.4, the Agency Agreement; and

 

(x) any other assets of the kind or similar to those set forth on the balance
sheet attached hereto as Schedule 8.1.16.

 

8.1.17 “Contributed Entities” shall mean post-net.com LLC, Arch Distribution,
Gateway Consumer Services and SCR Associates LLC, or their respective successors
in interest.

 

8.1.18 “Disclosure Schedules” shall mean the Disclosure Schedules dated the date
hereof delivered by Pulitzer or Herald in connection with this Agreement.

 

8.1.19 “Effective Time” shall have the meaning set forth in Section 2.2.

 

8.1.20 “Employee” shall mean, with respect to the Business, an individual who is
or was employed directly and primarily in the Business by Pulitzer, PTI, any
Contributed Entity or their respective predecessors, whether salaried or hourly
and whether, at the time of the Closing, on lay-off or medical, family or other
authorized leave of absence; provided, however, that any individual who is
designated as a “corporate employee” of Pulitzer will be deemed not to be an
Employee notwithstanding the participation by such individual in the Business.

 

8.1.21 “Employee Plans” shall mean any “employee welfare benefit plans” and
“employee pension benefit plans” as defined in Sections 3(1) and 3(2) of the
Employee Retirement Income Security Act of 1974, as amended, and any other
compensatory plan, program or arrangement with or for the benefit of Employees,
former Employees and their covered dependents and beneficiaries, but only to the
extent Related to the Business.

 

8.1.22 “Encumbrances” shall mean liens, charges, encumbrances, security
interests, options or any other restrictions or third-party rights, including
any third party Consents.

 

8.1.23 “Fixtures And Equipment” shall mean all furniture, fixtures, furnishings,
machinery, vehicles, equipment (including computer hardware, computer terminals,
network servers, and research and development equipment) and other tangible
personal property Related to the Business.

 

21



--------------------------------------------------------------------------------

8.1.24 “Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any government authority, agency,
department, board, commission or instrumentality of the United States, any State
of the United States or any political subdivision thereof.

 

8.1.25 “Governmental Authorizations” shall mean all licenses, permits,
franchises, certificates of occupancy, other certificates and other
authorizations and approvals required to carry on a Business as currently
conducted under the applicable laws, ordinances or regulations of any
Governmental Authority.

 

8.1.26 “Herald” shall have the meaning set forth in the preamble to this
Agreement.

 

8.1.27 “Herald Assumed Liabilities” shall mean all Assumed Liabilities
transferred to the Company by Herald.

 

8.1.28 “Herald Contributed Assets” shall mean all Contributed Assets, owned by
Herald or in which Herald has a beneficial interest either directly or
indirectly through the Contributed Entities, Related to the Business.

 

8.1.29 “Herald Indemnity” shall mean the Indemnity Agreement between Herald and
Pulitzer, substantially in the form of Exhibit 2.1(h) hereto, pursuant to which
Herald has agreed to indemnify Pulitzer against certain amounts which may be
incurred or paid by, or assessed against, Pulitzer under the Pulitzer Guaranty.

 

8.1.30 “Herald Indemnified Parties” shall have the meaning set forth in Section
6.2(a).

 

8.1.31 “Herald Leased Real Property” shall mean the Leased Real Property of
Herald.

 

8.1.32 “Herald Owned Real Property” shall mean the Real Property owned in whole
or in part by Herald and utilized in the Business.

 

8.1.33 “Herald Real Property” shall mean the Real Property owned by Herald and
utilized in the Business.

 

8.1.34 “Herald Retained Assets” shall mean the Retained Assets of Herald.

 

8.1.35 “Herald Retained Liabilities” shall mean the Retained Liabilities of
Herald.

 

8.1.36 “Indemnification Claim Notice” shall have the meaning set forth in
Section 6.3.

 

8.1.37 “Indemnified Parties” shall have the meaning set forth in Section 6.3.

 

22



--------------------------------------------------------------------------------

8.1.38 “Indemnifying Party” shall have the meaning set forth in Section 6.3.

 

8.1.39 “Intellectual Property” shall mean (except to the extent included in the
Retained Assets) all of the intellectual property (and the rights associated
therewith) Related to the Business or the Contributed Assets, including:

 

(a) trademarks, service marks, brand names, certification marks, trade dress,
assumed names, Internet domain names, trade names and other indications of
origin, the goodwill associated with the foregoing and registrations in any
jurisdiction of, and applications in any jurisdiction to register, the foregoing
(including any extension, modification or renewal of any such registration or
application);

 

(b) non-public information, trade secrets, confidential information, know how,
proprietary technology and rights in any jurisdiction to limit the use or
disclosure thereof by any Person;

 

(c) copyrighted works and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof;

 

(d) any similar intellectual property or proprietary rights; and

 

(e) any claims or causes of action arising out of or Related to any infringement
or misappropriation of any of the foregoing occurring before or after the
Closing.

 

8.1.40 “Laws” shall mean any federal, state, foreign or local law, statute,
ordinance, rule, code, regulation, order, judgment or decree of any Governmental
Authority.

 

8.1.41 “Leased Real Property” shall mean all land, buildings, fixtures and other
Real Property leased on the date hereof by any of the Pulitzer Parties, Herald
or any of the Contributed Entities as lessee and used in the Business.

 

8.1.42 “Lenders” shall mean the Purchasers (as defined in the Note Agreement).

 

8.1.43 “License Agreement” means the License Agreement between Pulitzer and the
Company, substantially in the form of Exhibit 2.1(f).

 

8.1.44 “Losses” shall have the meaning set forth in Section 6.2.

 

8.1.45 “Material Adverse Effect” shall mean any and all events, changes or
effects that have occurred which would materially and adversely affect the value
of the Contributed Assets as a whole or the Business as a whole.

 

8.1.46 “Note Agreement” shall mean the Note Agreement entered into as of the
Closing Date by and among the Company, The Prudential Insurance Company of
America and certain other institutional lenders Relating to the Company Debt.

 

23



--------------------------------------------------------------------------------

8.1.47 “Notice Period” shall have the meaning set forth in Section 6.3.

 

8.1.48 “Operating Agreement” shall mean that certain Operating Agreement among
Pulitzer, PTI and Herald to be dated as of the Closing substantially in the form
of Exhibit 2.1(d), that shall govern the rights and obligations of the Members
of the Company.

 

8.1.49 “Owned Real Property” shall mean all land and all buildings, fixtures,
and other improvements owned by any of the Pulitzer Parties, Herald or any of
the Contributed Entities and utilized in the Business.

 

8.1.50 “Permitted Encumbrances” shall mean, with respect to any party’s
Encumbrances, (i) liens for taxes (which are not related to income, sales or
withholding taxes), assessments and other governmental charges not yet due and
payable or due but not delinquent as of the Closing Date or being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established on the Final Statement; (ii) mechanics’, workmen’s, repairmen’s,
warehousemen’s, carrier’s, or other like liens arising or incurred in the
ordinary course of business for amounts which are not delinquent and which will
not individually or in the aggregate have a Material Adverse Effect, original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business; (iii) with respect to
either the Pulitzer Real Property, PTI Real Property or the Herald Real
Property, (A) easements, quasi-easements, licenses, covenants, rights-of-way and
other similar restrictions, including any other agreements, conditions,
restrictions, or other matters which would be shown by a current title report or
other similar report or listing, (B) any conditions that may be shown by a
current survey, title report or physical inspection, and (C) zoning, building
and other similar restrictions; (iv) the failure to obtain or give any Consent;
and (v) Encumbrances not described in the foregoing clauses (i) through (iv) and
which, individually or in the aggregate, would not have a Material Adverse
Effect, including any matter set forth in Schedules 3.6(a) and (b) or 4.6(a) and
(b).

 

8.1.51 “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a trust or other entity or
organization.

 

8.1.52 “Post-Dispatch” shall have the meaning set forth in the preamble to this
Agreement.

 

8.1.53 “PTI” shall have the meaning set forth in the preamble to this Agreement.

 

8.1.54 “PTI Assumed Liabilities” shall mean the Assumed Liabilities transferred
to the Company by PTI.

 

8.1.55 “PTI Contributed Assets” shall mean the Contributed Assets, owned by PTI
or in which PTI has a beneficial interest either directly or indirectly through
the Contributed Entities, Related to the Business.

 

24



--------------------------------------------------------------------------------

8.1.56 “PTI Real Property Leases” shall mean the leases Relating to the Leased
Real Property entered into by PTI and utilized in the Business.

 

8.1.57 “PTI Retained Assets” shall mean the Retained Assets of PTI.

 

8.1.58 “PTI Retained Liabilities” shall mean the Retained Liabilities of PTI
incurred in connection with the Business.

 

8.1.59 “Pulitzer” shall have the meaning set forth in the preamble to this
Agreement.

 

8.1.60 “Pulitzer Assumed Liabilities” shall mean the Assumed Liabilities
transferred to the Company by Pulitzer.

 

8.1.61 “Pulitzer Contributed Assets” shall mean the Contributed Assets, owned by
Pulitzer or in which Pulitzer has a beneficial interest either directly or
indirectly through the Contributed Entities, Related to the Business.

 

8.1.62 “Pulitzer Guaranty” shall mean the Guaranty Agreement made as of the
Closing by Pulitzer in connection with the Note Agreement.

 

8.1.63 “Pulitzer Indemnified Parties” shall have the meaning set forth in
Section 6.2.

 

8.1.64 “Pulitzer Owned Real Property” shall mean the Owned Real Property of any
of the Pulitzer Parties and utilized in the Business.

 

8.1.65 “Pulitzer Parties” shall have the meaning set forth in the preamble to
this Agreement.

 

8.1.66 “Pulitzer Real Property” shall mean the Real Property owned by any of the
Pulitzer Parties and utilized in the Business.

 

8.1.67 “Pulitzer Real Property Leases” shall mean the leases Relating to the
Leased Real Property entered into by Pulitzer or any of the Contributed Entities
and utilized in the Business.

 

8.1.68 “Pulitzer Retained Assets” shall mean the Retained Assets of Pulitzer.

 

8.1.69 “Pulitzer Retained Liabilities” shall mean the Retained Liabilities of
Pulitzer incurred in connection with the Business.

 

8.1.70 “Real Property” shall mean the Owned Real Property and the Leased Real
Property.

 

8.1.71 “Regulations” shall mean the regulations promulgated by the U.S. Treasury
Department pursuant to the Code.

 

25



--------------------------------------------------------------------------------

8.1.72 “Related to” or “Relating to” shall mean primarily related to, or used
primarily in connection with.

 

8.1.73 “Retained Assets” shall mean all of the assets of a party which do not
Relate to the Business, whether tangible or intangible, real or personal, as
they exist on the date hereof, (except, in each case, for the Contributed
Assets), including the following:

 

(a) the assets (including Real Property, tangible personal property, accounts
receivable, intellectual property and contracts) Related to any business
conducted by Herald, Pulitzer or PTI and any of their respective Affiliates
other than the Business;

 

(b) the stock or other ownership interests of all subsidiaries of Pulitzer, PTI
or Herald other than the Contributed Entities;

 

(c) all cash and cash accounts, disbursement accounts, outstanding checks and
disbursements, investment securities and other short-term and medium-term
investments;

 

(d) all deferred tax assets of Pulitzer, PTI or Herald;

 

(e) all tax returns and related work papers of Pulitzer, PTI, Herald or any of
their respective Affiliates;

 

(f) all assets held by or under any funded Employee Plans to the extent such
Employee Plans and the assets thereunder are not specifically assumed by the
Company or a Contributed Entity hereunder;

 

(g) all Governmental Authorizations to the extent not transferable without
obtaining a Consent;

 

(h) the Retained Real Property and any financial instruments Related to the
Retained Real Property;

 

(i) all of Pulitzer’s or Herald’s insurance policies, subject to their rights
under such insurance policies and the rights of the Company if any under such
policies;

 

(j) all of Pulitzer’s right, title and interest in and to the name “Pulitzer” or
any part thereof whether alone or in combination with one or more other words;

 

(k) all of Pulitzer’s right, title and interest in the name “St. Louis
Post-Dispatch” and certain other rights as set forth in the License Agreement;

 

(l) all rights of the Pulitzer Parties under this Agreement and the Transaction
Agreements, and all rights of Herald under this Agreement and the Transaction
Agreements; and

 

(m) all contracts which are not transferred to the Company in accordance with
Section 2.8 hereof, subject to the provisions thereof.

 

26



--------------------------------------------------------------------------------

8.1.74 “Retained Liabilities” shall mean all of the following debts,
liabilities, commitments or obligations, whether arising before or after the
Closing and whether known or unknown, fixed or contingent, not Related to the
Business, including the following:

 

(a) all liabilities Related to the Retained Assets;

 

(b) all liabilities which are retained by Pulitzer, PTI or Herald under the
Transaction Agreements or this Agreement;

 

(c) all liabilities under the Employee Plans, except to the extent such
liabilities are specifically assumed by the Company or a Contributed Entity
hereunder;

 

(d) all liabilities for taxes imposed with respect to the taxable periods, or
portions thereof, ending on or before the Closing Date;

 

(e) all liabilities for indebtedness for borrowed money and any other obligation
which are fixed as to amount and certainty as of the Closing or which are
secured by a lien that is not a Permitted Encumbrance on any of the Contributed
Assets, but not including liabilities under Contracts included in the
Contributed Assets and Assumed Liabilities; and

 

(f) all other debts, liabilities or obligations whatsoever that do not Relate to
the Business or that do not otherwise Relate to the Contributed Assets.

 

8.1.75 “Retained Real Property” shall mean the Real Property retained by Herald
or Pulitzer.

 

8.1.76 “Survival Period” shall have the meaning set forth in Section 6.1.

 

8.1.77 “Transaction Agreements” shall mean the Operating Agreement, the Pulitzer
Guaranty, the Herald Indemnity, the Non-Confidentiality Agreement, the License
Agreement and the Note Agreement.

 

8.1.78 “Transfer Costs” shall have the meaning set forth in Section 2.7.

 

8.2 Other Terms. Other terms may be defined elsewhere in the text of this
Agreement, and unless otherwise indicated shall have such meanings throughout
this Agreement.

 

8.3 Other Definitional Provisions.

 

(a) The words “whereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. The word “including” means
“including without limitation.”

 

27



--------------------------------------------------------------------------------

(b) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa.

 

(c) The terms “dollars” and “$” shall mean United States dollars.

 

[The remainder of this page is intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Joint Venture Agreement as of
the date first written above.

 

PULTIZER INC.

By:       /s/    RONALD H. RIDGWAY            

Name:

  Ronald H. Ridgway    

Title:

  Senior Vice President - Finance

 

PULITZER TECHNOLOGIES, INC.

By:       /s/    JON H. HOLT            

Name:

  Jon H. Holt    

Title:

  Treasurer

 

THE HERALD COMPANY, INC.

By:       /s/    S. I. NEWHOUSE, JR.            

Name:

  S.I. Newhouse, Jr.    

Title:

  Vice President

 

ST. LOUIS POST-DISPATCH LLC

By:       /s/    ROBIN L. SPEARS            

Name:

  Robin L. Spears    

Title:

  Vice President - Finance

 

29



--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS

 

SCHEDULES

 

Schedule 3.1(a)

   Herald State of Organization

Schedule 3.1(b)

   Herald Qualification in Foreign Jurisdictions

Schedule 3.3

   Herald Consents

Schedule 3.4

   Herald Non-Contravention

Schedule 3.6(a)

   Herald Title

Schedule 3.6(b)

   Herald Leases

Schedule 4.1

   Pulitzer and PTI Qualification in Foreign Jurisdictions

Schedule 4.3

   Pulitzer and PTI Consents

Schedule 4.4

   Pulitzer and PTI Non-Contravention

Schedule 4.6(a)

   Pulitzer and PTI Title

Schedule 4.6(b)

   Pulitzer and PTI Leases

Schedule 4.8

   Pulitzer and PTI Indebtedness

Schedule 8.1.16

   Balance Sheet

 

30



--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit 1.1 (b)   Certificate of Formation Exhibit 2.1 (d)   Form of Operating
Agreement Exhibit 2.1 (f)   Form of License Agreement Exhibit 2.1 (h)   Form of
Herald Indemnity Exhibit 2.1 (i)   Form of Non-Confidentiality Agreement
Exhibit 2.2 (a)(v)   Opinion of Sabin, Bermant & Gould LLP Exhibit 2.2 (b)(vi)  
Opinion of Fulbright & Jaworski L.L.P. Exhibit 2.9     Draft Forms of Note
Agreement and Pulitzer Guaranty

 

31